Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 1, 24 and 28, applicant argued Wang fails to teach “cleaning each training TSSTI by segmenting the training TSSTI into: a respective initial non-target segment of STI, a respective target segment of STI, and a respective trailing non-target segment of STI” as recited in amended claims. 
	However, examiner respectfully disagrees.  Despite of applicant’s argument, nothing in argued claim defines what “cleaning”, “initial non-target segment”, “target segment”, and “trailing non-target segment” are.  The argued claim “… at least one representative STI template is computed based on cleaning each training TSSTI by segmenting the training TSSTI into: a respective initial non-target segment of STI, a respective target segment of STI, and a respective trailing non-target segment of STI…” merely shows relationships among said limitations, which are broad names opened for preferred interpretation by one ordinary skill in the art.  For example, “segmenting the training TSSTI…” is interpreted as “cleaning each training TSSTI” 
	Thus, rejections are proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 17-21, 24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Seifeldin et al. (“Nuzzer: A Large-Scale Device-Free Passive Localization System for Wireless Environments”) and Wang et al. (“We Can Hear You with Wi-Fi!”).
To claim 1, Joshi teach a system for target motion detection, comprising: 

a receiver (another 204 of Fig. 2) configured for receiving a second wireless signal through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a target motion of an object in the venue (paragraph 0020, identifying a plurality of paths corresponding to the at least one moving object in accordance with the received information, determining one or more motion categories by finding one or more associations between the identified plurality of paths and the at least one moving object, and determining a number of moving objects corresponding to the number of motion categories); and 
a processor (Fig. 4) configured for: obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (paragraphs 0043-0044), computing a time series of spatial-temporal information (STI) of the object based on the TSCI, and detecting the target motion of the object based on the time series of STI (TSSTI) (paragraphs 0057-0074, 0080-0081).
But, Joshi do not expressly disclose computing, during an offline stage of the system, at least one representative STI template based on a set of training TSSTI, wherein: 	each training TSSTI is computed based on a respective training TSCI obtained based on a respective training wireless signal from a respective training transmitter received by a respective training receiver in 
	Seifeldin teach the processor is further configured for: computing, during an offline stage of the system, at least one representative STI template based on a set of training TSSTI, wherein each training TSSTI is computed based on a respective training TSCI obtained based on a respective training wireless signal from a respective training transmitter received by a respective training receiver in a respective training venue when a respective training object in the respective training venue undergoes a respective training target motion; and detecting, during an online stage of the system, the target motion of the object based on the TSSTI and the at least one representative STI template (pages 2-5), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, in order to train templates.
	Wang teach motion profile construction comprises computing the at least one representative STI template based on the set of cleaned training TSSTI by segmenting the training TSSTI into: a respective initial non-target segment of STI, a respective target segment of STI, and a respective trailing non-target segment of STI, and the target segment of STI corresponds to the respective training target motion of the respective training object (pages 4-6, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi and Seifeldin, in order to further profile construction.

To claim 24, Joshi, Seifeldin and Wang teach a wireless device of a wireless target motion detection system (as explained in response to claim 1 above).

To claim 28, Joshi, Seifeldin and Wang teach a method of a target motion detection system (as explained in response to claim 1 above).




To claim 2, Joshi, Seifeldin and Wang teach claim 1.
Joshi teach wherein: each STI is related to at least one of following features of the object: position change, distance change, speed or acceleration (paragraphs 0063, 0077); and the target motion is a transient motion or a periodic motion (paragraph 0080).

To claim 8, Joshi, Seifeldin and Wang teach claim 1.


To claim 9, Joshi, Seifeldin and Wang teach claim 8.
Joshi, Seifeldin and Wang teach wherein the processor is further configured for: constraining the respective initial non-target segment to start from a beginning of the TSSTI and to have a first duration that is at least one of: less than a first threshold, or being a fraction of a duration of the TSSTI; constraining the respective target segment to have a second duration not greater than a target duration associated with the target motion of the object; or constraining the respective trailing non-target segment to end at an end of the TSSTI and to have a third duration being a fraction of the duration of the TSSTI (obvious in view of Joshi, paragraphs 0051-0052; Seifeldin, pages 4-5, 4.4-5.1).

To claim 10, Joshi, Seifeldin and Wang teach claim 7.
Joshi, Seifeldin and Wang teach wherein the processor is further configured for: segmenting the training TSSTI based on a mapping between the training TSSTI and an additional training TSSTI with a mapping score between the two TSSTI associated with the mapping, wherein each STI of training TSSTI is mapped to at least one STI in the mapping, wherein the mapping score is a similarity score or a mismatch score (Wang, pages 3-4, 4. Mouth Motion Profiling; pages 5-6, 5. Lip Reading).


Joshi, Seifeldin and Wang teach wherein the processor is further configured for: segmenting the training TSSTI based on a plurality of pairwise mappings, wherein each pairwise mapping is a mapping between the training TSSTI and one of the remaining training TSSTI; computing a plurality of candidate segmentations of the training TSSTI each based on a respective pairwise mapping, each candidate segmentation comprising a candidate initial non-target segment, a candidate target segment, and a candidate trailing non-target segment of the training TSSTI; and segmenting the training TSSTI by combining the plurality of candidate segmentations (Wang, pages 2-3, page 10, 7.8-7.11, training with multiple link pairs, which obviously makes segmentations being based on plurality of pairwise mappings in view of Joshi and Seifeldin).

To claim 18, Joshi, Seifeldin and Wang teach claim 17.
Though Joshi, Seifeldin and Wang do not expressly disclose wherein the processor is further configured for: determining two respective candidate boundary points of each candidate segmentation, wherein the two respective candidate boundary points includes: a respective candidate first boundary point between the respective candidate initial segment and the respective candidate target segment, and a respective candidate second boundary point between the respective candidate target segment and the respective candidate trailing segment of the candidate segmentation; segmenting the training TSSTI by computing a first boundary point between the initial segment and the target segment of the training TSSTI as a first function of the candidate first boundary points of the plurality of candidate segmentation; and segmenting the training TSSTI by computing a second boundary point between the target segment and the trailing segment of the training TSSTI as a second function of the candidate second boundary Official Notice is taken.

To claim 19, Joshi, Seifeldin and Wang teach claim 1.
Joshi, Seifeldin and Wang teach wherein the processor is further configured for: computing a representative STI template based on at least one of: the target segments of the cleaned training TSSTI, a time derivative of the target segments, or a signal processing of the target segments (Wang, pages 4-5, 4.4).

To claim 21, Joshi, Seifeldin and Wang teach claim 1.
Joshi, Seifeldin and Wang teach wherein the processor is further configured for: in the offline stage, computing the at least one representative STI template based on a first dynamic time warping (DTW) (Wang, page 6, 5.3 Classification); and in the online stage: computing a test mapping between the TSSTI and each representative STI template with a respective associated test mapping score based on a second DTW, and detecting the target motion of the object when any test mapping score satisfies a detection criterion (Wang, pages 6-7, 6. Extending to Multiple Targets; as well-known practice in the art for detection, Official Notice is also taken).

To claim 26, Joshi, Seifeldin and Wang teach claim 25.
Joshi, Seifeldin and Wang teach wherein the processor is further configured for: segmenting the training TSSTI based on a mapping between the training TSSTI and an additional training 

To claim 27, Joshi, Seifeldin and Wang teach claim 24.
Joshi, Seifeldin and Wang teach wherein: the first wireless signal comprises a time series of probing signals with piecewise- constant instantaneous probing rates corresponding to piecewise-constant instantaneous inter-probe periods (inherent in probing signals in Joshi and Seifeldin); each CI of the TSCI has a respective piecewise-constant instantaneous CI rate corresponding to a piecewise-constant instantaneous probing rate; each STI of the TSSTI has a respective piecewise-constant instantaneous STI rate corresponding to a piecewise-constant instantaneous CI rate of the TSCI (such characteristics are inherent in reception and measurement of probing signals); and the processor is further configured for in a standby mode of the online stage, configuring the instantaneous STI rates and the instantaneous CI rates to be a default rate by configuring the instantaneous probing rate to be the default rate, in the standby mode, detecting a presence of motion of the object based on at least one of: the CI at the default rate, or the STI at Official Notice is taken).

To claim 29, Joshi teach claim 28.
Joshi, Seifeldin and Wang teach further comprising: wherein the training TSSTI is segmented based on a mapping between the training TSSTI and an additional training TSSTI, and based on a mapping score between the two TSSTI associated with the mapping, wherein the mapping score comprises at least one of: a similarity score or a mismatch score, computing a plurality of candidate mappings between the two TSSTI; computing a plurality of mapping scores associated with the candidate mappings; determining a particular candidate mapping associated with an optimal mapping score among all the candidate mappings, as the mapping between the two TSSTI, wherein the optimal mapping score comprises at least one of: a maximum similarity score or a minimum mismatch score; and computing a representative STI template based on at least one of: the target segments of the cleaned training TSSTI, a time derivative of the target segments, or a signal processing of the target segments (as explained in response to claim 26 above).

To claim 30, Joshi, Seifeldin and Wang teach claim 29.
Joshi, Seifeldin and Wang teach wherein: the first wireless signal comprises a time series of probing signals with piecewise- constant instantaneous probing rates corresponding to piecewise-constant instantaneous inter- probe periods; each CI of the TSCI has a respective piecewise-constant instantaneous CI rate corresponding to a piecewise-constant instantaneous probing rate; each STI of the TSSTI has a respective piecewise-constant instantaneous STI rate corresponding to a piecewise-constant instantaneous CI rate of the TSCI; and the method further comprises: in a standby mode of the online stage, configuring the instantaneous STI rates and the instantaneous CI rates to be a default rate by configuring the instantaneous probing rate to be the default rate, in the standby mode, detecting a presence of motion of the object based on at least one of: the CI at the default rate, or the STI at the default rate, switching from the standby mode to a task mode of the online stage, in the task mode, configuring the instantaneous STI rates and the instantaneous CI rates to be an elevated rate by configuring the instantaneous probing rate to be the elevated rate, wherein the elevated rate is greater than the default rate, and in the task mode, detecting the target motion of the object based on at least one of: the CI at the elevated rate, or the STI at the elevated rate (as explained in response to claim 27 above).



Allowable Subject Matter
Claims 11-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 3, 2022